DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, lines 5-6 includes the limitation “the valve member having no annular structural support,” however it is unclear how the valve member would have no annular structural support when the wireform extends annularly with alternating cusps and commissures.
Claim 11, line lines 5-6 includes the limitation “the valve member having no annular structural support,” however it is unclear how the valve member would have no annular structural support when the wireform extends annularly with alternating cusps and commissures. The specification provides support for a wireform having a single undulation with peaks and troughs. Therefore, for examination purposes the examiner interprets a valve member having a wireform with alternating cusps and commissures would meet this limitation.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 3, 5 and 10-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Conklin U.S. Publication 2012/0078357 A1.
Regarding Claims 1, 3, Conklin discloses a hybrid prosthetic heart valve 600 having an inflow end and an outflow end, comprising: a valve member including a fabric-covered 630 undulating wireform 604 with alternating cusps 614 and commissures 616 supporting a plurality of flexible leaflets 628 configured to regulate one-way blood flow therethrough (paragraph [0144] and as seen in Figures 19 and 21), the valve member having no annular structural support (as seen in Figures 19 and 21, the wireform has peaks/troughs); and a fabric-covered expandable stent frame 602 having a radially-expandable inflow end that undulates with peaks and valleys corresponding to an inflow end of the wireform 604 (paragraphs [0033] and [0143-0145]) and outflow end that is configured to be compressed to a constricted diameter smaller than the first diameter having an outflow end the stent frame 602 being attached to and projecting in an inflow direction from an inflow end of the wireform; and a plurality of separate commissure posts 652 (paragraphs [0196-0199], the commissure posts 652 are separate from the wireframe, the stent 
Regarding Claim 5, Conklin discloses wherein the commissure posts 652 are secured with sutures to the stent frame outflow end (as seen in Figure 19 and paragraph [0149]).
Regarding Claim 10, Conklin discloses a suture-permeable sealing ring 646 enclosed by a portion of the fabric covering the stent frame 602 and extending around a periphery of the outflow end 620 of the stent frame 602 (as seen in Figure 19 and paragraphs [0144-0145]).
Regarding Claim 11, Conklin discloses a hybrid prosthetic heart valve 600 having an inflow end and an outflow end, comprising: a valve member including a fabric-covered 630 undulating wireform 604 with alternating cusps 614 and commissures 616 supporting a plurality of flexible leaflets 628 configured to regulate one-way blood flow therethrough (paragraph [0144] and as seen in Figures 19 and 21), the valve member having no annular structural support (as seen in Figures 19 and 21, the wireform has peaks/troughs); a generally tubular fabric-covered 638 expandable inflow stent frame 602 having a radially- expandable inflow end 610 and an outflow end 620 that undulates with peaks and valleys corresponding to an inflow end of the wireform 604 (as seen in Figures 19 and 21), the outflow end being secured to and projecting from the inflow end of the valve member; and a suture-permeable sealing ring 646 enclosed by a portion of the fabric 630 covering the stent frame and extending around a periphery of the outflow end 620 of the stent frame 602 (as seen in Figure 19)
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cao et al. WO 02/24118 A1 in view of Conklin U.S. Publication 2012/0078357 A1. 
    PNG
    media_image1.png
    305
    421
    media_image1.png
    Greyscale

Regarding Claim 1, Cao discloses a hybrid prosthetic heart valve having an inflow end and an outflow end, comprising: a valve member including a fabric-covered 44 undulating wireform 39’ with alternating cusps and commissures supporting a plurality of flexible leaflets 31 configured to regulate one-way blood flow therethrough (as seen in Figure 2), the valve member having no annular structural support (as seen in Figures 9-10, the wireform has peaks/troughs); and a fabric-covered 61 expandable inflow stent frame 55 that undulates with peaks and valleys corresponding to an inflow end of the wireform (as seen in Figure 10), the stent frame 55 being attached to and projecting in an inflow direction from an inflow end of the wireform 39’; and a plurality of separate commissure posts 51 connected to the outflow end of the stent frame 55 and projecting axially therefrom so as to be located radially outward from the wireform commissures 53 (as seen in Figures 9-10), wherein the flexible leaflets 31 pass radially outward through the wireform commissures 53 and attach to the commissure posts 51 (as seen in Figure 1). However, Cao does not expressly disclose the stent frame having a radially-
Cao’s stent frame to be flexible to allow the prosthetic valve to collapse longitudinally and radially. 
Regarding Claim 5, Cao et al. discloses wherein the commissure posts are secured with sutures to the stent frame outflow end (as seen in Figure 5B and paragraph [0149]).
Regarding Claim 6, Cao discloses wherein the commissure posts 51 are secured directly on top of and in alignment with the stent frame 55 outflow end, each commissure post 51 having a contoured lower ledge that matches a contour of one of the peaks in the undulating outflow end of the stent frame 55 (as seen in Figures 1 and 10).
Claims 14-16 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Conklin U.S. Publication 2012/0078357 A1 in view of Cao et al. WO 02/24118 A1.
Regarding Claims 14, 15, 16, Conklin discloses a plurality of separate commissure posts 652 connected to the outflow end 620 of the stent 602 (see claim rejection above). However, Conklin does not expressly disclose the plurality of separate commissure posts projecting axially therefrom so as to be located radially outward from the wireform commissures, wherein the flexible leaflets pass radially outward through the wireform commissures and attach to the commissure posts. Cao teaches a hybrid prosthetic heart valve having an inflow end and an 
Regarding Claim 18, in the embodiment used in the rejection above Figures 19 and 21 of Conklin does not expressly wherein the commissure posts are formed of a polymer insert covered with fabric. However, in an alternative embodiment as seen in Figures 40-41, Conklin teaches a valve member including a fabric-covered 2730 wireform 2614, a fabric covered 2730 stent frame 2602 and a plurality of separate commissures 2604 (paragraphs [0196-0199]), . 
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Conklin U.S. Publication 2012/0078357 A1.
Regarding Claim 20, in the embodiment used in the rejections above, Figures 19 and 21 of Conklin does not expressly disclose wherein the sealing ring is formed of silicone inner core. In an alternative embodiment as seen in Figures 40-41, Conklin teaches a valve member including a fabric-covered 2730 wireform 2614, a fabric covered 2730 stent frame 2602 and a plurality of separate commissures 2604 (paragraphs [0196-0199]) and a sealing ring 808’, wherein the sealing ring 808’ is formed of a silicone inner core (paragraph [0192]) for the purpose of having a suture-permeable material that is also flexible (paragraph [0192]). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Conklin’s sealing ring to be formed of a silicone inner core as taught in Figures 40-41 for the purpose of having a suture-permeable material that is also flexible.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEEMA MATHEW whose telephone number is (571) 270-1452.  The examiner can normally be reached on Monday-Friday 8:30 am – 4:30 pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SEEMA MATHEW/
Primary Examiner, Art Unit 3774